                       Case 6:20-cv-00815-ADA Document 10 Filed 09/14/20 Page 1 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-00815

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)         Juniper Networks, Inc.
 was received by me on (date)             9-4-2020                    .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                     ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ❒ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ❒ I returned the summons unexecuted because                                                                              ; or

           x Other (specify): Service accomplished via Certified Mail with Electronic Delivery Confirmation
           ❒
                              USPS# 9402611898765824940919
                              Delivered on September 11, 2020                                                                                  .


           My fees are $                          for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     September 14, 2020
                                                                                             Server’s signature

                                                                                    Raymond W. Mort, III
                                                                                          Printed name and title

                                                                                    The Mort Law Firm, PLLC
                                                                                    100 Congress Ave, Suite 2000
                                                                                    Austin, Texas 78701
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
                                                       Case 6:20-cv-00815-ADA Document 10 Filed 09/14/20 Page 2 of 5

                                                                            Electronic Delivery Confirmation™




                                   Reference                                  WSOU - Juniper
                                   USPS #                                     9402611898765824940919
                                   USPS Mail Class                            Certified with Electronic Delivery Confirmation
                                   USPS Status                                Your item was delivered at Sep 11 in DALLAS,TX 75201.
                                   USPS History                               Arrived at Unit at Sep 11 in DALLAS,TX 75201.
                                                                              Out for Delivery at Sep 11 in DALLAS,TX 75201.
                                                                              Departed USPS Regional Facility at Sep 11 in DALLAS TX
                                                                              DISTRIBUTION CENTER, .
                                                                              Arrived at USPS Regional Destination Facility at Sep 11 in DALLAS TX
                                                                              DISTRIBUTION CENTER, .
                                                                              In Transit to Next Facility at Sep 10 in , .
                                                                              Arrived at USPS Regional Origin Facility at Sep 09 in AUSTIN TX
                                                                              DISTRIBUTION CENTER, .
                                                                              USPS picked up item at Sep 08 in AUSTIN,TX 78749.
                                                                              Mail piece was scanned in ZIP code 78701 on Sep 04




                                   Electronic Delivery Confirmation Report © 2020 Certified Mail Envelopes, Inc. All rights reserved.
                                   The data collected for this mail label was authored and reported by The United States Postal Service USPS. Copies are available from your Post
                                   Office or online at www.USPS.com. USPS Certified Mail™ is a registered trademark of The United States Postal Service. All rights reserved.
                                   Report Design Copyright 2020 Certified Mail Envelopes, Inc. www.Certified-Mail-Labels.com www.Certified-Mail-Envelopes.com
                                   Date Verified: 09/12/2020 (UTC)

Powered by TCPDF (www.tcpdf.org)
Case 6:20-cv-00815-ADA Document 10 Filed 09/14/20 Page 3 of 5
Case 6:20-cv-00815-ADA Document 10 Filed 09/14/20 Page 4 of 5
Case 6:20-cv-00815-ADA Document 10 Filed 09/14/20 Page 5 of 5
